DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 2/3/22 in which claims 1-20 are pending.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11252170. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim the same computer implemented methods for optimizing data flow in a computer network.

U.S. Patent No. 11/252170
U.S. Application No. 17/592160
A method for optimizing data flow in a computer network, the method comprising: storing identifying information about a data packet being transmitted in the computer network into shared memory to yield stored identifying information, wherein the shared memory is accessible only between a data plane of the computer network where the data packet originates and a service plane of the computer network associated with an application hosted on the computer network that is receiving the data packet; 
evaluating the data packet at the application, wherein the evaluation performed at the application comprises determining whether the data packet includes malicious content; generating a verdict based on the evaluation of the data packet, wherein the verdict instructs the computer network whether the data packet is to be forwarded or dropped; and processing the data packet using the verdict and the identifying information about the data packet, wherein the processing includes transmitting the verdict and the identifying information back to the data plane to yield data plane identifying information, wherein the processing of the data packet uses the verdict to instruct how the data packet should be processed and, 
wherein the data plane identifying information is matched with the stored identifying 2Application No.: 16/534,987Docket No.: 085115-625607 Client Ref.: 1023612-US.01information in the shared memory to identify the data packet that will be processed in accordance to the verdict.
1. A method for optimizing data flow in a computer network, the method comprising: storing identifying information about a data packet being transmitted in the computer network into shared memory to yield stored identifying information, wherein the shared memory is accessible only between a data plane of the computer network where the data packet originates and a service plane of the computer network associated with an application hosted on the computer network that is receiving the data packet; 
evaluating the data packet at the application; 










and transmitting the identifying information back to the data plane to yield data plane identifying information,



 wherein the data plane identifying information is matched with the stored identifying information in the shared memory to identify the data packet that will be processed.  



	It would have been obvious to one with ordinary skill in the art to eradicate the claimed limitation “wherein the evaluation performed at the application comprises determining whether the data packet includes malicious content; generating a verdict based on the evaluation of the data packet, wherein the verdict instructs the computer network whether the data packet is to be forwarded or dropped; and processing the data packet using the verdict and the identifying information about the data packet, wherein the processing includes transmitting the verdict and the identifying information back to the data plane” in the present application in order to broaden the claimed limitation.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0296011 to Jain et al.

a. 	As per claim 1, Jain et al teaches a method for optimizing data flow in a computer network, the method comprising: storing identifying information about a data packet being transmitted in the computer network into shared memory to yield stored identifying information (See paragraph [0064 and 0068], These characteristics can include information about a packet size, a header flag, an inter-arrival time between the application data packet and a second application data packet in the data flow, a traffic pattern, or a payload of the packets themselves) , wherein the shared memory is accessible only between a data plane of the computer network where the data packet originates and a service plane of the computer network associated with an application hosted on the computer network that is receiving the data packet (See paragraph [0046, 0052 and 0057]); evaluating the data packet at the application (See paragraph [0006]); and transmitting the identifying information back to the data plane to yield data plane identifying information, wherein the data plane identifying information is matched with the stored identifying information in the shared memory to identify the data packet that will be processed (See paragraph [0046, 0057.  

b. 	As per claim 7,  Jain et al teaches a non-transitory computer-readable medium comprising instructions that optimize data flow in a computer network, the instructions, when executed by a computing system, cause the computing system to perform operations comprising: storing identifying information about a data packet being transmitted in the computer network into shared memory to yield stored identifying information (See paragraph [0064 and 0068], These characteristics can include information about a packet size, a header flag, an inter-arrival time between the application data packet and a second application data packet in the data flow, a traffic pattern, or a payload of the packets themselves), wherein the shared memory is accessible only between a data plane of the computer network where the data packet originates and a service plane of the computer network associated with an application hosted on the computer network that is receiving the data packet; evaluating the data packet at the application (See paragraph [0046, 0052 and 0057]); and transmitting the identifying information back to the data plane to yield data plane identifying information, wherein the data plane identifying information is matched with the stored identifying information in the shared memory to identify the data packet that will be processed (See paragraph [0046 and 0057]).  

c. 	As per claim 13, Jain et al teaches a system optimizing data flow in a computer network, the system comprising: a processor; and a memory storing instructions that, when executed by the system, cause the system to perform operations comprising: storing identifying information about a data packet being transmitted in a computer network into shared memory to yield stored identifying information (See paragraph [0064 and 0068], These characteristics can include information about a packet size, a header flag, an inter-arrival time between the application data packet and a second application data packet in the data flow, a traffic pattern, or a payload of the packets themselves), wherein the shared memory is accessible only between a data plane of the computer network where the data packet originates and a service plane of the computer network associated with an application hosted on the computer network that is receiving the data packet (See paragraph [0046, 0052 and 0057]); evaluating the data packet at the application; and transmitting the identifying information back to the data plane to yield data plane identifying information, wherein the data plane identifying information is matched with the stored identifying information in the shared memory to identify the data packet that will be processed (See paragraph [0046 and 0057]).  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 2, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0296011 to Jain et al in view of U.S. Publication No. 2019/0379768 to Amicangioli et al.

a. 	As per claim 2, 8 and 14, Jain et al teaches the claimed invention as described above.  However, Jain et al fails to wherein the identifying information is stored in a ring buffer associated with the shared memory.  
	Amicangioli et al teaches wherein the identifying information is stored in a ring buffer associated with the shared memory (See paragraph [0153]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Amicangioli et al in the claimed invention of Jain et al in order to provide storage devise.

7.	Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0296011 to Jain et al in view of U.S. Publication No. 2012/0227109 to Dimuro.

a.	As per claim 3, 9 and 15, Jain et al teaches the claimed invention as described above.  However, Jain et al fails to teach calculating a confidence level using machine learning logic, wherein the confidence level is calculated based on the evaluating of the data packet; and assigning a source of the data packet with the confidence level, wherein the confidence level identifies a level of trustworthiness of the source and its corresponding data packets.  
	Dimuro teaches calculating a confidence level using machine learning logic, wherein the confidence level is calculated based on the evaluating of the data packet; and assigning a source of the data packet with the confidence level, wherein the confidence level identifies a level of trustworthiness of the source and its corresponding data packets (See paragraph [0050- 0054]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Dimuro in the claimed invention of Jain et al in order to inspect and prevent malicious and /or malformed data packets from entering their networks (See paragraph [0005]).

b. 	As per claim 4, 10 and 16, Jain et al teaches the claimed invention as described above.  However, Jain et al fails to teach wherein the confidence level defines a frequency of performing subsequent evaluations on other data packets associated with the source, wherein the frequency identifies a period of time until a next evaluation.  
	Dimuro teaches wherein the confidence level defines a frequency of performing subsequent evaluations on other data packets associated with the source, wherein the frequency identifies a period of time until a next evaluation (See paragraph [0058]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Dimuro in the claimed invention of Jain et al in order to inspect and prevent malicious and /or malformed data packets from entering their networks (See paragraph [0005]).

c. 	As per claim 5, Jain et al teaches the claimed invention as described above.  However, Jain et al fails to teach wherein the frequency also identifies a number of data packets that are transmitted without evaluations until the next evaluation.  
	Dimuro teaches wherein the frequency also identifies a number of data packets that are transmitted without evaluations until the next evaluation (See paragraph [0058], the data and/or time of the prior scoring may be considered.  For example, if a data packets was scored more that a predetermined number of days ago, that score may be considered reliable. If the scoring is more recent, the data packet may be-scored).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Dimuro in the claimed invention of Jain et al in order to inspect and prevent malicious and /or malformed data packets from entering their networks (See paragraph [0005]).

d. 	As per claim 6, Jain et al teaches the claimed invention as described above.  However, Jain et al fails to teach wherein the confidence level defines an extent of evaluating other data packets associated with the source, wherein the extent identifies a number of data packets that are evaluated during the next evaluation.  
	Dimuro teaches wherein the confidence level defines an extent of evaluating other data packets associated with the source, wherein the extent identifies a number of data packets that are evaluated during the next evaluation (See paragraph [0076]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Dimuro in the claimed invention of Jain et al in order to inspect and prevent malicious and /or malformed data packets from entering their networks (See paragraph [0005]).

e. 	As per claim 19, Jain et al teaches the claimed invention as described above.  However, Jain et al fails to teach wherein the evaluation performed at the application comprises determining whether the data packet includes malicious content.  
	Dimuro teaches wherein the evaluation performed at the application comprises determining whether the data packet includes malicious content (See paragraph [0076]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Dimuro in the claimed invention of Jain et al in order to inspect and prevent malicious and /or malformed data packets from entering their networks (See paragraph [0005])

8.	Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0296011 to Jain et al in view of U.S. Patent No. 10,764249 to Kommula et al.

a. 	As per claim 20, Jain et al teaches the claimed invention as described above.  However, Jain et al fails to teach wherein the memory stores further instructions that, when executed by the system, cause the system to perform operations comprising: generating a verdict based on the evaluation of the data packet, wherein the verdict instructs the computer network whether the data packet is to be forwarded or dropped.  
	Kommula et al teaches wherein the memory stores further instructions that, when executed by the system, cause the system to perform operations comprising: generating a verdict based on the evaluation of the data packet, wherein the verdict instructs the computer network whether the data packet is to be forwarded or dropped (See col. 14, lines 19-45).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Kommula et al in the claimed invention of Jain et al in order to provide enhance traffic engineering and network security.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Publication No. 2016/0044054 to Stiansen et al teaches network appliance for dynamic protection from risky network activities.
	U.S. Publication No. 2016/0173371 to Bays teaches multilayered distributed router architecture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444